Citation Nr: 1534107	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  05-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for service-connected paranoid schizophrenic reaction, prior to June 13, 2014.

2.  Entitlement to total disability rating based on individual unemployability (TDIU), prior to June 13, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGs ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran had active service from August 1974 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran provided testimony at a May 2011 Travel Board hearing before a Veterans' Law Judge (VLJ) at the RO. 

In September 2011, the Board granted the Veteran a 50 percent rating for his service-connected paranoid schizophrenic reaction and remanded the TDIU claim for additional development.  

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Joint Motion for Remand, representatives for the Secretary and the Veteran agreed to vacate the Board's September 2011 decision to the extent that it failed to grant a rating in excess of 50 percent for his service-connected paranoid schizophrenic reaction.

While the appeal was before the Court, the VLJ that conducted the Veteran's      May 2011 Travel Board hearing left the Board.  The Veteran was afforded a videoconference hearing at the RO before the undersigned VLJ in January 2014.

The Board remanded the claim in May 2014 for further development and consideration. 

A September 2014 rating decision granted a 100 percent schedular rating for paranoid schizophrenic reaction, effective June 13, 2014.  As this represents the maximum evaluation assignable, the issue has been amended as indicated on the cover page.

The Veteran was in receipt of a temporary total evaluation of 100 percent due to hospitalizations over 21 days for the periods from May 9, 2003 to June 30, 2003, and from February 7, 2005 to March 31, 2005; thus, those periods are not for consideration in the instant appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ issued a September 2014 rating decision which granted a 100 percent rating for paranoid schizophrenic reaction, effective June 13, 2014.  The RO stated that this action represents a total grant of benefits sought on appeal for the increased rating issue, and that this issue is considered resolved in full.  However, as the Veteran's claim was filed in April 2003, the AOJ's grant was merely a staged rating in the appeal, and not a total grant of the appeal.  Therefore, consideration by the AOJ of the additional evidence submitted since the November 2010 supplemental statement of the case and readjudication of the claim for a rating in excess of 50 percent prior to June 13, 2014 is necessary.  See 38 C.F.R. § 19.31; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the claim for a TDIU prior to June 13, 2014 is inextricably intertwined with his increased rating claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for an evaluation for service-connected paranoid schizophrenic reaction in excess of 50 percent prior to June 13, 2014, in light   of the evidence received since the November 2010 supplemental statement of the case.  Then readjudicate the claim for a TDIU for the period prior to June 13, 2014. 

2.  If the claims remain denied for any period of the appeal, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

